Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 02/21/2020. Claims 1-24 are pending. 


Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 02/21/2020, 02/24/2020, and 05/11/2021 have all been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1-3, 9-12, 15-17 and 20-24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by non-patent printed publication “P4 Language Specification, version 1.2.0”, published on 23/10/2019 (hereinafter P4_Specification).



processing data corresponding to a packet through a match-action pipeline of a programmable packet processing pipeline; and 
(P4_Specification: See Figure 6, and page 13, for very simple switch (VSS) , having a single and programmable “match-action pipeline”, wherein packets are entered and processed via “parser”, into “match-action pipeline” and then enter into “de-parser” and finally into “Demux/queue” before being recirculate back into the “parser’ and back into “match-action pipeline”.  See page 18 for “ sending the packet to the output recirculation port , by Demux.  Recirculation is useful when packet processing cannot be completed in a single pass”.)

diverting the processing of data corresponding to the packet from the match-action pipeline to a processor core for out-of-pipeline processing.
(P4_Specification: See Figure 6, and page 13, for very simple switch (VSS) , having a single and programmable “match-action pipeline”, wherein packets are entered via Parser, into “match-action pipeline” and then enter into “de-parser” and finally into “demux block” (i.e., “processor core” for “out-of-pipeline (i.e., out of match-action pipeline) processing) before being recirculate back into the “parser’ and back into “match-action pipeline” again for further processing.)


(P4_Specification: See Figure 6, and page 13, for very simple switch (VSS) , having a single and programmable “match-action pipeline”, wherein packets are entered via Parser, into “match-action pipeline” and then enter into “de-parser” and finally into “demux block” (i.e., “processor core” for “out-of-pipeline (i.e., match-action pipeline) processing) before being recirculate back into the “parser’ and back into “match-action pipeline” again for further processing.)

Claim 3. The method of claim 2, wherein returning a result of the out-of-pipeline processing back to the match-action pipeline comprises queuing the result for use by a next stage of the match-action pipeline. 
(P4_Specification: See Figure 6, “demux block” and section 5.2.3, wherein the packets are placed in a queue by “demux block” before being recirculated again, for the next stage of match-action pipeline processing.)

Claim 9. The method of claim 1, wherein the programmable packet processing pipeline is programmable according to the P4 language specification as provided by the P4 Language Consortium.
(P4_Speficiation: See page 1, for P4 language specification and P4 language consortium.  See Figure 6, and page 17, for “white blocks” such as “Match-action pipeline” in Figure 6 as being programmable.)


Claim 10. The method of claim 1, further comprising programming the programmable packet processing pipeline according to the P4 language specification as provided by the P4 Language Consortium.
(P4_Speficiation: See page 1, for P4 language specification and P4 language consortium.  See Figure 6, and page 17, for “white blocks” such as “Match-action pipeline” in Figure 6 as being programmable.)

Claim 11. The method of claim 1, further comprising diverting the processing of data corresponding to multiple packets from a flow of packets to maintain packet ordering of the flow of packets.
(P4_Specification: See section 5.3, Figure 6, Figure 7, for packet flows or packet forwarding done via tables of “match-action pipeline”,  wherein packets are parsed initially and then de-parsed by a de-parser in order to reassemble the packet.  Certain packets are diverted to be dropped by “match-action pipeline” if any parser errors occurs and hence maintaining correct packet processing order or flow.)

Claim 12. The method of claim 11, wherein the multiple packets from the flow of packets are diverted to the same processor core for out-of-pipeline processing.
(P4_Specification: See Figure 6, and page 13, for very simple switch (VSS) , consisting of “arbiter”, “parser”, “Match-action pipeline”, “deparser” and “demux/queue”. (i.e., processor core) wherein multiple packets from different flow of packets are shown entering into a “demux/queue” (i.e., processor core and “out-of-pipeline” or “match-action pipeline”) for further packet processing)


Claim 15. A system for processing packets, the system comprising: 

a programmable packet processing pipeline that includes a match-action pipeline; multiple processor cores; a pipeline-processor interface that connects the programmable packet processing pipeline to the multiple processor cores; and 
(P4_Specification: See Figure 6, and page 13, for very simple switch (VSS) , having a single and programmable “match-action pipeline”, wherein packets are entered and processed via a “parser” (i.e., one of several processor cores), into “match-action pipeline” and then enter into “de-parser” (i.e., one of several processor cores) and finally into “Demux/queue” (i.e., one of several processor cores) before being recirculated back into the “parser’ and “match-action pipeline” again.  See page 18 for “ sending the packet to the output recirculation port by “Demux/queue”.  Recirculation is useful when packet processing cannot be completed in a single pass.)

diversion logic configured to divert the processing of data corresponding to a packet from the match-action pipeline to at least one processor core of the multiple processor cores via the pipeline-processor interface for out-of-pipeline processing.
(P4_Specification: See Figure 6, and page 13, for very simple switch (VSS) , having a single and programmable “match-action pipeline”, wherein packets are entered via Parser(i.e., one of several processor cores), into “match-action pipeline” and then enter into “de-parser” (i.e., one of several processor cores) and finally into “demux block” (i.e., one of “processor core” for “out-of-pipeline (i.e., out of match-action pipeline) processing) before being recirculate back into the “parser’ and back into “match-action pipeline” again for further processing.)

Claim 16. The system of claim 15, wherein the pipeline-processor interface is configured to return a result of the out-of-pipeline processing back to the match- action pipeline for further processing. 
(P4_Specification: See Figure 6, and page 13, for very simple switch (VSS) , having a single and programmable “match-action pipeline”, wherein packets are entered via Parser, into “match-action pipeline” and then enter into “de-parser” and finally into “demux block” (i.e., “processor core” for “out-of-pipeline (i.e., match-action pipeline) processing) before being recirculate back into the “parser’ and back into “match-action pipeline” again for further processing.)

Claim 17. The system of claim 15, wherein the pipeline-processor interface includes memory configured to queue data corresponding to the packet as the processing transitions between the programmable packet processing pipeline and the processor cores. 
(P4_Specification: See Figure 6, “demux block” and section 5.2.3, wherein the packets are placed in a queue by “demux block” (i.e., match-action pipeline interface) before being recirculated again, for the next stage of match-action pipeline processing.)


Claim 20. The system of claim 15, wherein the programmable packet processing pipeline includes a programmable parser and a programmable deparser, and wherein the match-action pipeline includes a series of programmable match-action units located in a process flow between the programmable parser and the programmable deparser.
(P4_Spefication: See page 13 and Figure 6, for Match-action pipeline being in the middle of a Parser and a Deparser, wherein all three items are programmable.  See Figure 7 on page 18, for Match-action pipeline itself, being the key logic, consisting of a series of programmable match units or match tables)

Claim 21. The system of claim 15, wherein the match-action pipeline includes a series of match-action units and wherein the match-action units of the match- action pipeline include a match unit having key construction logic and a match table.
(P4_Spefication: See page 13 and Figure 6, for Match-action pipeline being in the middle of a Parser and a Deparser, wherein all three items are programmable.  See Figure 7 on page 18, for Match-action pipeline itself, being the key logic, consisting of a series of programmable match units or match tables)

Claim 22. The system of claim 15, wherein the programmable packet processing pipeline is programmable according to the P4 language specification as provided by the P4 Language Consortium. 
(P4_Speficiation: See page 1, for P4 language specification and P4 language consortium.  See Figure 6, and page 17, for “white blocks” such as “Match-action pipeline” in Figure 6 as being programmable.)

Claim 23. A method for processing data in a programmable data processing pipeline, the method comprising: 

processing data corresponding to a data set through a match-action pipeline of a programmable processing pipeline; and
(P4_Specification: See Figure 6, and page 13, for very simple switch (VSS) , having a single and programmable “match-action pipeline”, wherein packets are entered and processed via “parser”, into “match-action pipeline” and then enter into “de-parser” and finally into “Demux/queue” before being recirculate back into the “parser’ and back into “match-action pipeline”.  See page 18 for “ sending the packet to the output recirculation port , by Demux.  Recirculation is useful when packet processing cannot be completed in a single pass”.)

 diverting the processing of data corresponding to the data set from the match-action pipeline to a processor core for out-of-pipeline processing.
(P4_Specification: See Figure 6, and page 13, for very simple switch (VSS) , having a single and programmable “match-action pipeline”, wherein packets are entered via Parser, into “match-action pipeline” and then enter into “de-parser” and finally into “demux block” (i.e., “processor core” for “out-of-pipeline (i.e., out of match-action pipeline) processing) before being recirculate back into the “parser’ and back into “match-action pipeline” again for further processing.)

Claim 24. The method of claim 23, further comprising returning a result of the out- of-pipeline processing back to the match-action pipeline for further processing. 
(P4_Specification: See Figure 6, and page 13, for very simple switch (VSS) , having a single and programmable “match-action pipeline”, wherein packets are entered via Parser, into “match-action pipeline” and then enter into “de-parser” and finally into “demux block” (i.e., “processor core” for “out-of-pipeline (i.e., match-action pipeline) processing) before being recirculate back into the “parser’ and back into “match-action pipeline” again for further processing.)


Claim Rejections - 35 USC § 103  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 4-8, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over printed publication “P4 Language Specification, version 1.2.0”, published on 23/10/2019 (hereinafter P4_Specification), in view of US 10721167 B1 to Bosshart et al., (hereinafter Bosshart).

Claim 4. P4_Specification teaches the method of claim 1, wherein a parser can read a header and forwarding the packet to a single “match-action” unit, however, it does not specifically teach that  “packet header vector”, can be read and processed in a “match-action” unit, after which, diverting or forwarding the packet data for further processing , as understood in:

wherein diverting the processing of data corresponding to the packet from the match-action pipeline to a processor core comprises reading a field in a packet header vector that is processed in the match-action pipeline and diverting the processing of data corresponding to the packet in response to reading the field in the packet header vector.

However, in a similar field, Bosshart, in Col. 4, lines 50-55 teaches the parser of Fig. 2, that receives incoming packets, and produces a “packet header vector” (PHV) as it output, by reading and extracting different fields of packet headers, and storing them in the PHV.   See Fig. 2 and Col. 6 lines 20-40, for parser, parses the packet headers of received packets, and creates an initial “packet header vector” (PHV).  The forwarding element, 240, then forwards the “header vector” (PHV) to a first match-action table, to determine if a matching entry can be found in the table, if diverting the processing of data corresponding to the packet in response to reading the field in the packet header vector.)


P4_Specification teaches a match-action pipeline having programmable match-action units (MAU), that process incoming packets via its match-action units (MAU); (P4_Specification: See Figure 6, and page 13)

Bosshart teaches match-action pipeline including a parser that creates packet header vector (PHV) consisting of different header fields being matched with table entries of match-action units (MAU) as to take actions based on the result of the match, such as by assigning packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

 	It would have been obvious before the time of effective filling, to have included packet header vector (PHV), as taught by Bosshart, with the teachings of P4_Speficiation, in order to benefit from enhancements of a parser that can create a packet header vector, the fields of which being matched with table entries of match-action units (MAU) in order to perform certain actions based upon the result of the match, such as assigning the packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)


(Bosshart: Col. 4, lines 50-55 and Fig. 2 and Col. 6 lines 20-40, teaches parser, parses the packet headers of received packets, and creates an initial “packet header vector” (PHV).  The forwarding element, 240, then forwards the “header vector” (PHV) to a first match-action table, to determine if a matching entry can be found in the table, if yes, it applies the actions found, such as modifying MAC addresses and/or specifying to which of several other second match-action tables the PHV should be submitted to, and/or outputting the packet to a particular port, or a queue,  etc.)

P4_Specification teaches a match-action pipeline having programmable match-action units (MAU), that process incoming packets via its match-action units (MAU); (P4_Specification: See Figure 6, and page 13)

Bosshart teaches match-action pipeline including a parser that creates packet header vector (PHV) consisting of different header fields being matched with table entries of match-action units (MAU) as to take actions based on the result of the match, such as by assigning packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

 	It would have been obvious before the time of effective filling, to have included packet header vector (PHV), as taught by Bosshart, with the teachings of P4_Speficiation, in order to benefit from enhancements of a parser that can create a packet header vector, the fields of which (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

Claim 6. P4_Specification teaches the method of claim 1, however, it does not seem to explicitly disclose:

wherein diverting the processing of data corresponding to the packet from the match-action pipeline to a processor core comprises providing a packet header vector to the processor core via direct memory access (DMA).

However, in a similar field, Bosshart teaches:

wherein diverting the processing of data corresponding to the packet from the match-action pipeline to a processor core comprises providing a packet header vector to the processor core via direct memory access (DMA).
(Bosshart: see Col. 4, lines 50-60 for direct memory access (DMA) being used for packet processing stages, and delivery of incoming packets to the processing stages)

P4_Specification teaches a match-action pipeline having programmable match-action units (MAU), that process incoming packets via its match-action units (MAU); (P4_Specification: See Figure 6, and page 13)

Bosshart teaches match-action pipeline including a parser that creates packet header vector (PHV) consisting of different header fields being matched with table entries of match-action units (MAU) as to take actions based on the result of the match, such as by assigning packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

 	It would have been obvious before the time of effective filling, to have included packet header vector (PHV), as taught by Bosshart, with the teachings of P4_Speficiation, in order to benefit from enhancements of a parser that can create a packet header vector, the fields of which being matched with table entries of match-action units (MAU) in order to perform certain actions based upon the result of the match, such as assigning the packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

Claim 7. P4_Specification teaches the method of claim 1, however, it does not seem to explicitly disclose:

further comprising parsing header information corresponding to the packet to generate a packet header vector and providing the packet header vector to the match-action pipeline.

However, in a similar field, Bosshart teaches:
further comprising parsing header information corresponding to the packet to generate a packet header vector and providing the packet header vector to the match-action pipeline.
(Bosshart: Col. 4, lines 50-55 and Fig. 2 and Col. 6 lines 20-40, teaches parser, parses the packet headers of received packets, and creates an initial “packet header vector” (PHV).  The forwarding element, 240, then forwards the “header vector” (PHV) to a first match-action table, to determine if a matching entry can be found in the table, if yes, it applies the actions found, such as modifying MAC addresses and/or specifying to which of several other second match-action tables the PHV should be submitted to, and/or outputting the packet to a particular port, or a queue,  etc.)

P4_Specification teaches a match-action pipeline having programmable match-action units (MAU), that processed incoming packets via its match-action units (MAU); (P4_Specification: See Figure 6, and page 13)

Bosshart teaches match-action pipeline including a parser that creates packet header vector (PHV) consisting of different header fields being matched with table entries of match-action units (MAU) as to take actions based on the result of the match, such as by assigning packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

 	It would have been obvious before the time of effective filling, to have included packet header vector (PHV), as taught by Bosshart, with the teachings of P4_Speficiation, in order to benefit from enhancements of a parser that can create a packet header vector, the fields of which being matched with table entries of match-action units (MAU) in order to perform certain actions based upon the result of the match, such as assigning the packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

P4_Specification teaches the method of claim 1, however, it does not seem to explicitly disclose a packet header vector being generated as understood in:

wherein processing data through a match-action pipeline comprises processing a packet header vector that is generated from header information of the packet.

However, in a similar field, Bosshart teaches:

wherein processing data through a match-action pipeline comprises processing a packet header vector that is generated from header information of the packet.
(Bosshart: Col. 4, lines 50-55 and Fig. 2 and Col. 6 lines 20-40, teaches parser, parses the packet headers of received packets, and creates an initial “packet header vector” (PHV).  The forwarding element, 240, then forwards the “header vector” (PHV) to a first match-action table, to determine if a matching entry can be found in the table, if yes, it applies the actions found, such as modifying MAC addresses and/or specifying to which of several other second match-action tables the PHV should be submitted to, and/or outputting the packet to a particular port, or a queue,  etc.)

P4_Specification teaches a match-action pipeline having programmable match-action units (MAU), that processed incoming packets via its match-action units (MAU); (P4_Specification: See Figure 6, and page 13)

Bosshart teaches match-action pipeline including a parser that creates packet header vector (PHV) consisting of different header fields being matched with table entries of match-action units (MAU) as to take actions based on the result of the match, such as by assigning packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

 	It would have been obvious before the time of effective filling, to have included packet header vector (PHV), as taught by Bosshart, with the teachings of P4_Speficiation, in order to benefit from enhancements of parser that can create a packet header vector, the fields of which being matched with table entries of match-action units (MAU) in order to perform certain actions based upon the result of the match, such as assigning the packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)


Claim 13. The method of claim 11, wherein a flow of packets is packets that have common header values.
(Bosshart: See Col. 5 lines 25-35 for “output packets” (i.e., a packet flow) may be the same packets as the corresponding “input packets” having “identical packet headers”.   Also see Col. 14, lines 1-10 for “match data” chosen and used to match “header fields” of incoming packets and to perform an action on packets that match the “match data” in their header fields. (i.e., packets having the same or common header values))

P4_Specification teaches a match-action pipeline having programmable match-action units (MAU), that processed incoming packets via its match-action units (MAU); (P4_Specification: See Figure 6, and page 13)

Bosshart teaches match-action pipeline including a parser that creates packet header vector (PHV) consisting of different header fields being matched with table entries of match-action units (MAU) as to take actions based on the result of the match, such as by assigning packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

 	It would have been obvious before the time of effective filling, to have included packet header vector (PHV), as taught by Bosshart, with the teachings of P4_Speficiation, in order to benefit from enhancements of parser that can create a packet header vector, the fields of which being matched with table entries of match-action units (MAU) in order to perform certain actions based upon the result of the match, such as assigning the packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)


Claim 14. The method of claim 11, wherein a flow of packets consists of packets that have the same source IP address, source port number, destination IP address, destination port number, and protocol.
(Bosshart: See Col. 5 lines 25-35 for “output packets” (i.e., a packet flow) may be the same packets as the corresponding “input packets” having “identical packet headers”.   Also see Col. 14, lines 1-10 for “match data” chosen and used to match “header fields” of incoming packets and to perform an action on packets that match the “match data” in their header fields. (i.e., packets having the same or common header values).  It is understood that ‘match data” could be chosen to be “source IP address” or anything else indicated in the header fields of packets)

P4_Specification teaches a match-action pipeline having programmable match-action units (MAU), that processed incoming packets via its match-action units (MAU); (P4_Specification: See Figure 6, and page 13)

Bosshart teaches match-action pipeline including a parser that creates packet header vector (PHV) consisting of different header fields being matched with table entries of match-action units (MAU) as to take actions based on the result of the match, such as by assigning packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

 	It would have been obvious before the time of effective filling, to have included packet header vector (PHV), as taught by Bosshart, with the teachings of P4_Speficiation, in order to benefit from enhancements of parser that can create a packet header vector, the fields of which being matched with table entries of match-action units (MAU) in order to perform certain actions based upon the result of the match, such as assigning the packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

Claim 18. P4_Specification teaches, the system of claim 15, however, it does not specifically teach:

wherein the diversion logic is configured to read a value of a packet header vector and to divert the processing from the match-action pipeline to at least one processor core of the multiple processor cores in response to the read value. 

However, in a similar field, Bosshart teaches:

wherein the diversion logic ( Bosshart: Fig. 2, “forwarding element”, #240) is configured to read a value of a packet header vector and to divert the processing from the match-action pipeline to at least one processor core of the multiple processor cores in response to the read value. (Bosshart: See Fig. 2, and Col. 6 lines 20-35 for network packets are routed from “forwarding element” according to match-action tables or flow tables of forwarding element (i.e., diversion logic), that forward packets, based on match conditions compared to packet header vector (PHV) fields of packets, to other sections such as Demux/queue (i.e, at least one processor core) and wherein forwarding element (i.e., diversion logic) has arithmetic logic units to identify different header fields. 

P4_Specification teaches a match-action pipeline having programmable match-action units (MAU), that processed incoming packets via its match-action units (MAU); (P4_Specification: See Figure 6, and page 13)

Bosshart teaches match-action pipeline including a parser that creates packet header vector (PHV) consisting of different header fields being matched with table entries of match-action (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

 	It would have been obvious before the time of effective filling, to have included packet header vector (PHV), as taught by Bosshart, with the teachings of P4_Speficiation, in order to benefit from enhancements of parser that can create a packet header vector, the fields of which being matched with table entries of match-action units (MAU) in order to perform certain actions based upon the result of the match, such as assigning the packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

Claim 19. P4_Speficiation teaches the system of claim 15, but it does not specifically teach:

wherein the diversion logic comprises programmable decision logic and select logic, wherein the programmable decision logic is configured to read a value of a packet header vector and to control the select logic to select between available options of a match-action unit of the programmable packet processing pipeline and at least one processor core of the multiple processor cores. 

However, in a similar field, Bosshart teaches:

wherein the diversion logic( Bosshart: Fig. 2, “forwarding element”, #240) comprises programmable decision logic and select logic, (Bosshart: See Col. 6, lines 1-15, “forwarding element” has ALU and other supporting circuitry) wherein the programmable decision logic (Bosshart: See Fig. 2, and Col. 6 lines 20-35 for network packets are routed from “forwarding element” according to match-action tables or flow tables of forwarding element (i.e., diversion logic), that forward packets, based on match conditions compared to packet header vector (PHV) fields of packets, to other sections such as Demux/queue (i.e, at least one processor core) and wherein forwarding element (i.e., diversion logic) has arithmetic logic units to identify different header fields. 

P4_Specification teaches a match-action pipeline having programmable match-action units (MAU), that processed incoming packets via its match-action units (MAU); (P4_Specification: See Figure 6, and page 13)

Bosshart teaches match-action pipeline including a parser that creates packet header vector (PHV) consisting of different header fields being matched with table entries of match-action units (MAU) as to take actions based on the result of the match, such as by assigning packets to an output port or a queue for further processing. (Bosshart: See Fig. 2 and Col. 6 lines 20-40)

 	It would have been obvious before the time of effective filling, to have included packet header vector (PHV), as taught by Bosshart, with the teachings of P4_Speficiation, in order to benefit from enhancements of parser that can create a packet header vector, the fields of which being matched with table entries of match-action units (MAU) in order to perform certain actions (Bosshart: See Fig. 2 and Col. 6 lines 20-40)



Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571).  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477